Citation Nr: 1024700	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-44 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's 
claim requires additional development.  The Court has held that a 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders. Stegall v. West, 
11 Vet. App. 268 (1997).  In this case, the AMC did not provide 
the Veteran with a VA examination in the manner specified by the 
Board's remand.   

In the March 2009 remand, the Board requested the AMC to: insure 
that all notification and development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & 2009) were fully 
satisfied regarding a claim for entitlement to service connection 
for hypertension secondary to the Veteran's service-connected 
diabetes mellitus and/or PTSD; procure any outstanding VA or 
private treatment records and associate them with the claims 
file; and afford the Veteran a VA medical examination in order to 
obtain an opinion on the likelihood that the Veteran's 
hypertension was causally linked to his service-connected PTSD 
and/or diabetes mellitus.  As part of this last instruction, the 
Board specified that the AMC was to furnish the VA examiner with 
the claims folder and that the examiner was to review this record 
prior to writing his report.  In a June 2009 VA examination 
report, the examiner noted that both the claims file and the 
Veteran's medical records were not available at the time of his 
examination.  In his conclusions, the examiner further noted that 
he had not reviewed any treatment records prior to authoring his 
opinion as to whether the Veteran's hypertension disorder was 
caused or aggravated by the service-connected diabetes mellitus.

As the AMC did not provide the claims file to the VA examiner for 
use in writing the report, the Board finds that another remand is 
necessary in order to ensure compliance with the Board's March 
2009 remand instructions.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the Veteran's 
claims folder to the physician who conducted 
the June 2009 VA examination (Dr. Madhurima 
Rao).  Dr. Rao should review the claims file 
and medical records and state whether these 
records change the etiology opinion 
previously provided with respect to whether 
it is at least as likely as not (50 percent 
probability or more) that the Veteran's 
hypertension was caused or aggravated by PTSD 
or diabetes.  A complete rationale for any 
opinion offered should be provided.

2.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claims.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


